

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
PERSONAL CARE AGREEMENT
 
This agreement for the development, production, manufacturing, and supply of
personal care and home fragrance products (the “Agreement”) by and between The
Gap, Inc., Banana Republic, LLC, Gap (Apparel), LLC, Gap (ITM) Inc., Banana
Republic (Apparel), LLC, Banana Republic (ITM) Inc., Gap (Canada), Inc., and Gap
(Puerto Rico), Inc. (collectively, the “Company”), on the one hand, and Inter
Parfums, Inc. and its wholly-owned subsidiary Inter Parfums USA, LLC
(individually or collectively, “Vendor”), on the other hand, is entered into as
of March 1, 2010 (the “Effective Date”).  The parties’ agreement dated as of
July 14, 2005, together with the amendments thereto, is hereby deemed terminated
and is replaced and superseded in its entirety by this Agreement.  For the
avoidance of doubt, the License Agreement dated as of July 1, 2007 (the “License
Agreement”) shall not be replaced and superseded by this Agreement but shall
remain in full force and effect.
 
This Agreement supplements the terms, requirements and conditions of the Vendor
Compliance Agreement and Vendor Handbook, including the Commitment and Purchase
Order Terms and Conditions and the Code of Vendor Conduct, and the Personal Care
Vendor Handbook (also referred to as the Personal Care Manual) (collectively
referred to herein as the “VCA”), which are hereby incorporated by reference and
made a part of this Agreement.  To the extent that any term, requirement or
provision contained in this Agreement is deemed to be inconsistent or conflicts
with any term, requirement or provision contained in the VCA, then this
Agreement shall control.
 
In consideration of the mutual covenants and conditions contained herein,
Company and Vendor agree as follows:
 
1.
DEFINITIONS

 
In this Agreement, capitalized terms shall have the meanings ascribed to them in
the VCA, unless otherwise defined herein.  The following capitalized terms shall
have the following meanings:
 
1.1
“Approval,” “Approve,” and “Approved” shall mean prior written approval given on
behalf of Company by an Authorized Representative.

 
1.2
“Authorized Representative” shall mean a representative designated by Company to
be the primary point of contact with Vendor with respect to this Agreement for
the Gap Brand, the Banana Republic Brand, or the Outlet Brands.

 
1.3
“Clearance Measures” shall mean trademark, patent or other searches useful in
assessing freedom to sell and ability to protect, as well as all other methods
necessary or useful to ensure that intellectual property rights of third parties
are not infringed and that where appropriate intellectual property protection
may be secured, including, without limitation, online.

 
1.4
“Company Products” shall mean those Personal Care Products and Home Fragrance
Products that are developed for Company by Vendor pursuant to this Agreement.

 
1.5
“Company Stores” shall mean Gap, GapKids, babyGap, GapBody, Gap Outlet, Gap
Factory Store, Gap Generation, Banana Republic, and Banana Republic Factory
stores, concessions, or other retail establishments, including online stores,
that are owned and/or operated by Company or its affiliates in the United States
(including Puerto Rico) and Canada.

 
1.6
“Creative” shall mean product fragrances (or formula combinations), concepts,
Formulae, product names, product line names, formula/ingredient descriptions,
instructions, packaging, labels, tags, taglines, slogans, copy, scent strip
designs, images, artwork, drawings, sketches, plans, designs, displays,
illustrations, models, tooling, Packaging Materials and all other forms of
identification affixed to or connected with Company Products whether or not
Approved by Company, including, without limitation, any New Marks.


 
1

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
1.7
“Formula(e)” shall mean any and all of the formulae, lists of ingredients,
fragrances, technical information, recipes, processes and instructions (held in
whatever form) reasonably necessary to enable the Company Products to be
produced.

 
1.8
“Home Fragrance Product(s)” shall mean candles, potpourri, incense, room spray,
and any other products listed as home fragrance products on Appendix 1, attached
hereto, but no other products.

 
1.9
“Initial Retail Price” shall mean the price established by Company as the retail
price to be marked on the relevant Company Products.

 
1.10
“Initial Retail Value” shall mean the number of units of Company Products
purchased by Company multiplied by the Initial Retail Price for the relevant
Company Products.

 
1.11
“New Marks” shall mean any names, trademarks, service marks, trade names, domain
names, taglines, slogans, logos or trade dress developed under this Agreement or
used or proposed to be used on Company Products, and any other names,
trademarks, service marks, taglines, slogans or trade dress displayed on or in
connection with Company Products or the packaging for Company Products.

 
1.12
“Packaging Materials” shall mean bottles and containers, labels and packaging
materials.

 
1.13
“Personal Care Product(s)” shall mean fragrances, skincare products, bath
products, body care products, and cosmetics, as set forth in those categories on
Appendix 1, attached hereto, and shall not include Home Fragrance Products or
any other products not specifically listed in those categories on Appendix 1.

 
1.14
“Third-Party Materials” shall mean any designs, concepts, formulae, names,
packaging, materials, designs, or other items, or parts thereof, which belong or
may belong to a party other than Company or Vendor.

 
2.
EXCLUSIVITY AND GRANT OF RIGHTS

 
2.1
Exclusive Right.  Subject to the terms and conditions of this Agreement, Company
hereby grants to Vendor the exclusive and non-transferable right to develop,
produce, manufacture, and supply to Company Stores, at Vendor’s sole cost and
expense, Approved Company Products, including Creative for such products, for
the Gap and Banana Republic brands, including the Outlet division (each a
“Brand”), provided that for the Banana Republic Brand such exclusivity shall
apply only to Fragrances as defined in Appendix 1.  Company reserves all other
rights not specifically granted hereunder, including the right to contract with
other parties for the development, production, manufacture and distribution of
any Company Products or other Personal Care Products or Home Fragrance Products
for Company’s other divisions, subsidiaries, affiliated companies or brands
(including without limitation Old Navy, Piperlime, and Athleta) and for any
territories or channels of distribution not covered by this Agreement.  Company
shall be solely responsible, at its sole cost and expense, for marketing,
promoting, pricing and selling all Company Products and for in-store operations,
including supplying appropriate fixtures, real estate, staffing and marketing.


 
2

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
2.2
Loss of Exclusivity.  In the event that Vendor becomes liable to Company for
lost sales margins pursuant to Section 6.4 on [———-1] or more occasions during a
[———-]2 period, in addition to whatever other rights and remedies Company may
have for such breach, the rights granted to Vendor hereunder shall, at Company’s
option, immediately become non-exclusive.  In addition, if following a Brand’s
request to develop a Personal Care Product or Home Fragrance Product category,
Vendor does not develop commercially reasonable Concepts within [———-3] and/or a
line of Approved Company Products in such category within [———-]4, Vendor’s
exclusive rights to such Personal Care Product or Home Fragrance Product
category may be revoked at Company’s sole option and upon such revocation shall
become non-exclusive.

 
3.
PRODUCT DEVELOPMENT

 
3.1
Scope.  At the direction of and in collaboration with each Brand, Vendor shall
develop Personal Care Products and Home Fragrance Products in those categories
set forth in Appendix 1 hereto (“Development Services”).  Vendor shall be
responsible, at its sole cost and expense, for development of product concepts,
Formulae, Packaging Materials, other Creative and all other aspects of actual or
proposed Company Products, for making all samples and all aspects of the
manufacture of Company Products.

 
3.2
Product Development.  At the direction of and in collaboration with each Brand,
Vendor shall create a product development plan, subject to the Brand’s Approval,
setting forth key milestones for the launch of new Company Products that Vendor
must meet for development, production, manufacturing, and delivery (“Key
Milestones”).  Subject to the provisions of Section 4.4 hereof, Vendor’s failure
to meet the Key Milestones shall constitute a breach of this Agreement unless
and to the extent that (i) such failure is due to a failure on the part of the
Brand in meeting its obligations to respond to requests for Approval of Company
Products after advance notice from Vendor that such failure to respond may
result in Vendor’s failure to meet a Key Milestone, or (ii) the Brand’s
Authorized Representative and Vendor agree in writing in advance to extend the
Key Milestone.

 
3.3
Pre-manufacturing Final Approval.  All proposed new Company Products must be
Approved by the Brand prior to their manufacture and sale hereunder.  Each Brand
shall have the right to Approve all aspects of each Company Product to be
manufactured by Vendor, including, without limitation, the aroma, concepts,
Formulae, Creative, Packaging Materials, quality, materials, naming and other
trademarks and service marks, all elements of Company branding and any relevant
promotional materials.  The parties understand and agree that no orders shall be
placed or accepted without such prior Approval by Company.

 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.1.
 
2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.2.
 
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.3.
 
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.4.

 
3

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
3.4
Legal Clearance.  Vendor shall be solely responsible for and shall perform all
Clearance Measures for all aspects of the proposed Company Products and their
respective Creative (including New Marks), to ensure that:  (i) Company can
manufacture, produce, market, use, reuse, publish and republish, distribute, and
authorize others to manufacture, produce, market, use, reuse, publish, republish
and distribute, the Approved Company Product and Creative, including Third-Party
Materials, and (ii) Company may own all rights and interests in such Creative
(except for any Third-Party Materials Approved by Company) including, without
limitation, the New Marks.  For each new Company Product, Vendor shall be
obligated to present no more than [———-]5 product names that are clear for
Company’s use and ownership as set forth herein.  If Company rejects all [———-]6
cleared product names for the new Company Product and requires additional
Clearance Measures, such Clearance Measures shall be at Company’s sole cost and
expense.  Vendor shall ensure that any agent, subcontractor or other person or
entity acting on Vendor’s behalf that is involved in the development or
production of Company Products or Creative shall, prior to such involvement,
sign an intellectual property assignment agreement in form and substance
acceptable to Company assigning to Company all rights to any Company Products
and Creative.  Vendor shall not use any Third-Party Materials in or as part of
any Creative or Company Product without Company’s Approval.  Vendor shall
complete all Clearance Measures before Vendor presents the Company Product to
Company for Approval.  Vendor warrants that it uses an outside law firm with
expertise in legal clearance to perform the Clearance Measures and that it
maintains documentation, including written opinions from counsel, regarding
those searches for [———-]7.

 
3.5
In the event that a Company Product cannot be distributed, marketed and/or sold
in Company Stores due to Vendor’s negligence in the performance of the Clearance
Measures, or Vendor’s failure to disclose to Company the risks with respect to
such Company Product or its Creative, Vendor shall be liable to Company for any
lost sales margin in Company Stores based on Average Initial Retail (“AIR”)
associated with any and all affected units of such Company Product until such
time as the Clearance Measures are performed and the affected Company Product
can be distributed, marketed, and/or sold in the applicable location.

 
4.
APPROVALS

 
4.1
Standard for Approval.  Approvals may be based solely on Company’s subjective
standards and may be withheld or limited, reserved or made subject to conditions
in Company’s sole discretion.  Notwithstanding the foregoing, Approvals, once
given, shall not be withdrawn absent a good faith, commercially reasonable
basis.  Company’s failure to approve, disapprove or otherwise comment shall not
be deemed to constitute approval and shall be deemed to constitute
disapproval.  Approvals related to the production, manufacture or shipment of
Company Products, including Forecasts, shall not be effective unless made by a
Company Vice President or higher.

 
4.2
No Effect on Vendor’s Liability.  No Approval given by Company shall limit,
reduce or exclude Vendor’s obligations or liability under this Agreement.

 

--------------------------------------------------------------------------------

5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.5.
 
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.6.
 
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.7.

 
4

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
4.3
Product Change Following Approval.

 
 
(a)
Changes Initiated by Vendor.  Vendor must submit to Company for its prior
Approval a complete description of a requested change to any aspect of the
development, manufacture, production or delivery of an Approved Company Product
(including Creative therefor) and the reason for the requested change.

 
 
(b)
Changes Requested by Company.  Subject to the provisions of Section 4.4 hereof,
Company reserves the right, at any time and for any commercially reasonable
basis, to request changes to Approved Company Products.  Vendor shall comply
with the request and have developed, produced, manufactured and delivered
conforming Approved Company Product within [———-]8 of Company’s request unless
compliance cannot be accomplished using commercially reasonable efforts, or
unless otherwise Approved by Company, which Approval shall not be unreasonably
withheld.

 
4.4
Consequences for Company Withdrawal of Approval or Change in
Plan.  Notwithstanding anything to the contrary contained in this Agreement, if
an Approval is withdrawn in respect of an Approved Company Product (a) in
production, then such Company Product shall be deemed to be a Discontinued
Product, as hereinafter defined, and governed by the inventory clearance
measures in Section 5 hereof; or (b) not in production, then any and all
deadlines and timetables relating to production, manufacture and shipment of
such Company Product for which Approval has been withdrawn shall be revised, and
any and all new deadlines and timetables relating to production, manufacture and
shipment of such Company Product for which Approval has been withdrawn shall be
subject to confirmation by Vendor.  Further, if Company withdraws an Approval or
makes any change in plan as to a Company Product, then revised Key Milestones
will be subject to written confirmation by Vendor before becoming the basis for
any performance-related penalties.  Under no circumstance shall Vendor be held
liable for the failure to meet any of the previous Key Milestones, including
without limitation lost sales margin under Section 6.4 as to such Company
Product.

 
5.
INVENTORY CLEARANCE

 
5.1
Discontinuation of Approved Company Products Without Cause.  At any time and for
any reason Company may choose to discontinue the manufacture and sale of any
Company Product (each a “Discontinued Product”), and Company’s liability to
Vendor shall be limited to the Commitment Period as set forth in the previous
month’s Forecast, as defined in Section 6.1.

 
5.2
Discontinued Product Clearance.

 
 
(a)
Company, in its sole discretion, may offset its liability for Commitment Period
inventory by (i) purchasing some or all remaining Commitment Period inventory of
Discontinued Product at the Purchase Price not later than [———-]9 from the date
a Company Product became a Discontinued Product; and/or (ii) demanding
destruction of some or all remaining Commitment Period inventory of Discontinued
Product and compensating Vendor in an amount equal to Vendor’s cost of raw
materials and production plus reasonable, documented overhead expenses.

 

--------------------------------------------------------------------------------

8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.8.
 
9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.9.

 
5

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
 
(b)
Vendor shall have the right to sell all inventory of Discontinued Product in
excess of the Commitment Period inventory for a period of [———-]10 from the date
the Company Product became a Discontinued Product, internationally to
“Authorized Channels of Distribution” as such term is defined in the License
Agreement and, at Company’s sole discretion, to other Approved close-out
retailers, including (i) a commercially reasonable “run-out” of finished goods
inventory in order to maximize the use of components, and (ii) work-in-progress
at hand at the time Company Products became Discontinued Products that are
completed by Vendor within a commercially reasonable time thereafter (each a
“Discontinued Product Inventory”).

 
 
(c)
All remaining Discontinued Product Inventory and components not sold by Vendor
in accordance with Section 5.2(b) above shall be lawfully destroyed at Vendor’s
sole expense within [———-]11 after the end of the [———-]12 period, unless
Company, in its sole discretion, Approves in advance Vendor’s further clearance
of such remaining Discontinued Product Inventory and components, including
Approval of the specific Company Products, quantities, channels of distribution,
and markets or territories.

 
5.3
Clearance of Current Excess Inventory.  Within [———-]13 of execution of this
Agreement, Vendor shall provide Company a complete listing by quantity and SKU
of the entire current inventory of Discontinued Products within the custody or
control of Vendor and Vendor Affiliates, wherever located (“Excess
Inventory”).  All Excess Inventory must be lawfully destroyed at Vendor’s sole
expense on or before [———-]14 from the execution and delivery of this Agreement,
unless Company, in its sole discretion, Approves in advance Vendor’s clearance
of some or all of the Excess Inventory, including Approval of the specific
Company Products, quantities, channels of distribution, and markets or
territories, and the deadline by which such Excess Inventory must be sold and
after which any remaining Excess Inventory must be lawfully destroyed at
Vendor’s sole expense.  Vendor shall certify to Company, in writing signed by
its Chairman, President, Chief Executive Officer or Chief Financial Officer,
that all remaining Excess Inventory has been destroyed.  Vendor’s failure to
destroy or sell through the Excess Inventory per Company’s Approval as provided
herein will constitute a breach of the Agreement.

 

--------------------------------------------------------------------------------

10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.10.
 
11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.11.
 
12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.12.
 
13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.13.
 
14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.14.

 
6

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
6.
DISTRIBUTION/DELIVERY TO COMPANY STORES

 
6.1
Forecasting.  Each Brand will collaborate with Vendor to develop monthly
forecasts for orders of Company Products, which are subject to the agreement of
Vendor and which shall be submitted by each Brand to Vendor on a [———-]15 basis
(“Forecasts”).  Each Forecast will stipulate first a Commitment Period and then
a Planning Period on a rolling ———-]16 basis.  Company will be liable to Vendor
for Commitment Period inventory notwithstanding any change or plan or product
discontinuation, but in no event will Company have any liability for Planning
Period inventory.  Vendor agrees to abide by the terms and conditions of the EDI
Addendum attached hereto as Appendix 2 in transmitting electronic documents to
Company.

 
6.2
Vendor Freight Charges.  Vendor shall be solely responsible for all freight
charges and all other costs in relation to delivery of Company Products to
poolers. Vendor shall not be obligated to ship any order for Company Products
unless the purchase price of each order to be shipped is not less than
[———-]17per order; provided, however, that the minimum freight order of [
———-]18 shall not apply in the following circumstances:  (a) new product rollout
(excluding single CCs of lip balm); (b) one all-store replenishment allocation
per quarter; and (c) replenishment of any Company Products that have been out of
stock in Vendor’s warehouse for more than [———-]19.  Alternatively, at the sole
option of Company, Company may submit purchase orders for Company Products FOB
Vendor’s distribution center, Dayton, New Jersey, with no minimum purchase
price.

 
6.3
Store Support and Return Process.  Vendor shall provide a staff member with
responsibility relating to inventory and return issues.  Vendor shall also
support a return process at Vendor’s sole cost and expense for Company Stores to
return to Vendor any product improperly delivered and any damaged or defective
Company Products, except that any leaking product shall be destroyed by Company
at Vendor’s expense.

 
6.4
Failure to Satisfy Commitment Period Forecasts.  Subject in all respects to the
provisions of Section 3.2, and 4.4 hereof, in the event of Vendor’s failure to
satisfy Commitment Period Forecasts, including without limitation failure to
deliver the correct quantity of Company Products, failure to deliver on time, or
delivery of damaged or otherwise non-conforming products, then in such event,
Company may exercise any and all available remedies as set forth in the VCA.

 

--------------------------------------------------------------------------------

15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.15.
 
16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.16.
 
17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.17.
 
18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.18.
 
19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.19.

 
7

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
6.5
Purchase Price.  For all Approved Company Products developed, produced,
manufactured and supplied by Vendor to Company, Company shall pay Vendor
[———-]20 of the Initial Retail Value of all Company Products received at the
Company Stores or other locations Approved by Company (the “Purchase
Price”).  However, for gift packs and other promotional items developed,
produced, manufactured and supplied by Vendor to Company, a negotiated rate of
compensation to the Vendor shall be agreed in advance.

 
7.
INTELLECTUAL PROPERTY

 
7.1
Ownership of Company Intellectual Property.  Vendor acknowledges that all
rights, titles and interests in and to the Gap, Banana Republic and other
Company names, trademarks, service marks and logos (“Company Marks”) and
Creative and Company Products (collectively, “Company Intellectual Property”)
shall be vested solely in Company, except Approved Third-Party Materials where
Company has Approved the third party’s retention of ownership and the terms on
which the Third-Party Materials will be licensed to Company.  Vendor shall
provide reasonable assistance and cooperation to Company to acquire, transfer,
maintain, perfect and enforce Company’s rights, titles and interests in the
Company Intellectual Property, and shall not at any time do or cause to be done,
or fail to do or fail to cause to be done, any act or thing, directly or
indirectly, contesting or in any way impairing those rights, titles or interests
of Company.  If such reasonable assistance and cooperation involves more than
administrative acts, then the cost and expense of such reasonable assistance and
cooperation shall be borne by Company.  Vendor acknowledges and agrees that (a)
its use of the Company Intellectual Property shall inure exclusively to benefit
Company; (b) use of the Company Intellectual Property by Vendor does not convey
to Vendor any right, title or interest in or to any of the Company Intellectual
Property or related goodwill; (c) Vendor shall not contest, oppose, challenge or
do anything to impair the validity, ownership or enforceability of any of the
Company Intellectual Property or the exclusive ownership of Company in, or the
exclusive right of Company to control the use of, the Company Intellectual
Property, or attempt to register any Company Mark or any confusingly similar
trademark, service mark, trade name or domain name; (d) Vendor will not directly
or indirectly depreciate or attempt to depreciate the value of the goodwill or
reputation of any of the Company Intellectual Property, or use any of the
Company Intellectual Property in any manner that is inconsistent with the terms
of this Agreement.

 
7.2
Assignment.  Vendor hereby assigns to Company all of Vendor’s worldwide right,
title and interest in and to all rights, title and interest in the Company
Intellectual Property for the full term of protection of such rights, including
any renewals and extensions, and agrees that such assignment shall be effective
as soon as is possible under any applicable law, statute or regulation.  Vendor
hereby further assigns to Company all rights with respect to Third-Party
Materials that Vendor may have such that Company has exclusive rights with
respect to such Third-Party Materials.

 
7.3
Moral Rights.  Vendor also hereby irrevocably transfers and assigns to Company,
and waives and agrees never to assert, any and all “Moral Rights” (as defined
below) Vendor may have in or with respect to any Company Intellectual Property,
even after termination of Vendor's work on behalf of Company.  Vendor shall use
its best efforts to obtain waivers of any and all “Moral Rights” from all of its
employees, officers, agents, and/or contractors (and their employees, officers
and/or agents).  “Moral Rights” means any rights to claim authorship of the
Company Intellectual Property, to object to or prevent any modification of the
Company Intellectual Property, to withdraw from circulation or control the
publication or distribution of any Company Intellectual Property, and any
similar right, existing under judicial or statutory law of any country in the
world, or under any treaty, regardless of whether or not such right is called or
generally referred to as a “Moral Right.”




--------------------------------------------------------------------------------

20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.20.

 
8

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
8.
CONFIDENTIALITY

 
8.1
Confidentiality. For the avoidance of doubt, the following categories of
confidential and proprietary information are subject to the confidentiality
obligations set forth in the VCA: All products, concepts, Formulae, scents,
fragrances, colors, packaging, prices, costs, financial information, product
concepts, strategic or other plans, sales, sourcing, lists of dealers and
customers and prospective dealers and customers, and any proposals made to or
received from prospective dealers or suppliers related to Company Products.
Confidentiality shall not apply to: (a) information that at the time of receipt
by Vendor was already known to Vendor; (b) information that at any time is
received in good faith by Vendor or any of its Affiliates from a third party,
which was lawfully in the possession of the third party and the third party had
the right to disclose; (c) information that as of the date of receipt by Vendor
is in the public domain or subsequently enters the public domain without fault
on the part of Vendor; (d) is disclosed pursuant to compulsory process or
governmental requirement after Vendor has promptly notified Company of such
compulsory process or governmental requirement, and Company has had the
opportunity to obtain a protective order or confidential treatment agreement
with provisions equivalent to the provisions of this Agreement, it being
expressly understood that the burden of proof to establish any and all of the
aforementioned exceptions from confidential treatment shall be upon Vendor and
shall be evidenced solely by the written records of Vendor.

 
8.2
Legally Required Disclosures. Nothing in this Section shall prohibit disclosure
of information that Vendor believes in good faith is required to be disclosed by
law, including without limitation the applicable rules and regulations of the
Securities and Exchange Commission (“SEC”), the Nasdaq Stock Market, any other
exchange where Vendor’s securities may be listed for trading, or any court
decision that is binding on Vendor (“Applicable Securities Laws”), but any such
disclosure must be reviewed by Company in advance and must be submitted to
Company with reasonable advance notice and in no event less than one (1) full
business day, or twenty-four (24) hours, whichever is longer, prior to
disclosure. Company understands that this Agreement is a material contract to be
filed by Vendor with the SEC. Vendor will file a confidential treatment request
for the financial and commercial information contained in the Agreement to the
extent permitted by the applicable Federal securities laws and will provide
Company with reasonable advance notice and in no event less than one (1) full
business day, or twenty-four (24) hours, whichever is longer, prior to such
filing.

 
9.
INDEMNIFICATION

 
9.1
Indemnification by Vendor. In addition to Vendor’s indemnification obligations
under the VCA, Vendor agrees to defend, indemnify and hold Company, its
officers, directors, agents and employees free and harmless from and against any
and all liabilities, losses, demands, causes of action, costs, injuries, damages
and expenses, including attorneys’ fees, which Company may suffer or incur as a
result of any claims made in connection with or arising from any Creative
(except to the extent Company has to pay the owner of the Formulae for removal
of the Formulae for subsequent use with a third party filler after termination
or expiration of this Agreement) or Company Products provided to, for, or on
behalf of Company by Vendor, any Vendor Affiliate or Vendor’s subcontractor,
agent, or representative, including but not limited to any claims based on:
Vendor’s failure to comply with any applicable domestic or foreign law, statute
or regulation; personal injuries; the negligence, acts or omissions of Vendor,
any Vendor Affiliate, or any of Vendor’s representatives, agents, contractors or
assigns; the breach of or failure to perform under any term, obligation,
requirement or provision of this Agreement; any unauthorized use of any Company
Intellectual Property; any infringement or alleged infringement by Vendor or any
Vendor Affiliate of the rights of any third party relating to the Creative or
any Company Product; and/or the breach of any representation or warranty set
forth herein. If Vendor does not promptly assume the defense of any claim
tendered for indemnification hereunder, then Company may defend the claim
itself, with counsel of the Company’s choosing, at the expense of Vendor.


 
9

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
9.2
Indemnification by Company.  Company agrees to defend, indemnify and hold
Vendor, Vendor Affiliates, and their several officers, directors, agents and
employees free and harmless from and against any and all liabilities, losses,
demands, causes of action, costs, injuries, damages and expenses, including
attorneys’ fees, which Vendor or Vendor Affiliates may suffer or incur as a
result of any claims made in connection with or arising from any claims made by
third parties against Vendor for Company’s breach of this Agreement or
infringement of intellectual property rights arising out of the Approved use of
any materials provided by Company to Vendor for use in the development,
production, manufacture or distribution of Company Product.  If Company does not
promptly assume the defense of any claim tendered for indemnification hereunder,
then Vendor, Vendor Affiliates, and the other persons entitled to
indemnification under this Agreement may defend the claim themselves, with
counsel of their choosing, at the expense of Company.

 
10.
TERM AND TERMINATION

 
10.1
Term.  This Agreement shall be effective on the Effective Date and, unless
terminated earlier as provided in this Agreement, shall continue in full force
and effect until December 31, 2011 (the “Term”).

 
10.2
Product Launch Expenditures.  Vendor may submit for Approval by each Brand’s CFO
or his or her designee, written estimates for any new tooling or capital
investment expenditures that are reasonably necessary for Vendor to support new
product launches scheduled to occur within the period from [———-]21.  In the
event that the parties do not reach agreement to renew this Agreement upon
expiration, Company agrees to reimburse Vendor for the unamortized costs of any
Approved tooling and/or capital investment expenditure(s) actually incurred
during such period, in an amount not to exceed [———-]22 total for all Brands,
payable within [———-]23 of receipt of Vendor’s invoice for such expenditures
with supporting documentation.

 
10.3
Events of Default.  If any of the following events shall occur (each, an “Event
of Default”):

 
 
(a)
Vendor commits a material breach of this Agreement or the VCA that is not
capable of remedy, including but not limited to a material breach of Vendor’s
confidentiality, non-competition or intellectual property obligations;

 
 
(b)
Vendor commits a material breach of this Agreement or the VCA that is capable of
remedy and fails to remedy such breach within [———-]24 of Company’s written
notice to Vendor of the breach;

 
 
(c)
Vendor:

 
 
(i)
is unable to pay its debts or appears to be unable to pay or to have no
reasonable prospect of being able to pay his debts, or is insolvent within the
meaning of any applicable law;

 

--------------------------------------------------------------------------------

21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.21.
 
22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.22.
 
23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.23.
 
24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.24.

 
10

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
 
(ii)
is adjudged by any court insolvent or bankrupt;

 
 
(iii)
has a petition presented for its winding up or issues a notice convening a
meeting of shareholders to consider a resolution for winding up or has a
petition presented for its administration or an application for an
administration order is made, or has a similar procedure commenced by or against
it under any applicable law; or

 
 
(iv)
suffers an encumbrance taking possession of or suffers the appointment of a
receiver or administrative receiver or administrator or any similar person under
any applicable law or suffers any sequestration order being made in respect of
the whole or substantial part of its assets;

 
 
(d)
Vendor or any Vendor Affiliate directly or indirectly opposes (or assists any
third party to oppose) the application, registration or renewal of any Company
trademark, design and/or patent, including without limitation the Company
Intellectual Property;

 
 
(e)
Vendor or any Vendor Affiliate itself registers or disputes or directly or
indirectly assists any third party to dispute the validity of any Company
trademark, design and/or patent, including without limitation the Company
Intellectual Property; or

 
 
(f)
Gary McNatton or a substitute Approved by Company (which Approval will not be
unreasonably withheld) ceases to be substantially involved in the Development
Services;

 
then Company may, without prejudice to any other rights and remedies it may have
and without penalty, upon written notice to Vendor:
 
 
(w)
immediately terminate this Agreement in its entirety; or

 
 
(x)
immediately terminate the Agreement as to the Banana Republic Brand, the Gap
Brand, and/or the Outlet Brands, or as to particular Company Product lines or
categories within one or more Brands; or

 
 
(y)
immediately terminate only the Development Services or the manufacture of
Approved Company Products, triggering the need for Company and Vendor to
renegotiate in good faith the terms and conditions of the existing Agreement; or

 
 
(z)
inform Vendor that Company is considering terminating the Agreement (the
“Interim Termination Notice”) and at any time during the [———-]25 following such
notice, give Vendor not fewer than [———-]26 notice of the day when the Agreement
shall terminate, in whole or in part.

 

--------------------------------------------------------------------------------

25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.25.
 
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.26.

 
11

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
10.4
Commitment Period Inventory; Wind-Down on Expiration; No Wind-Down on Event of
Default.

 
 
(a)
Commitment Period Inventory.  Company, in its sole discretion, may offset its
liability for Commitment Period inventory upon expiration of the Agreement by
(i) purchasing some or all remaining Commitment Period inventory at the Purchase
Price and/or (ii) demanding destruction of some or all remaining Commitment
Period inventory and compensating Vendor in an amount equal to Vendor’s cost of
raw materials and production plus reasonable, documented overhead expenses.

 
 
(b)
Wind-Down on Expiration.



 
(i)
Within [———-]27 of expiration of this Agreement, Vendor shall deliver to Company
a complete and accurate schedule of Vendor's inventory of Company Products on
hand in excess of the Commitment Period inventory, in process of manufacture and
in transit, including without limitation, raw materials, bulk materials,
ingredients, supplies and containers, as of the close of business on the date of
expiration (the “Final Inventory”).  Company shall have the option, exercisable
by notice to Vendor within [————] 28 after its receipt of the Final Inventory
schedule, or from time to time thereafter to the extent Final Inventory is
available, to purchase any or all of the Final Inventory for an amount equal to
the Purchase Price.  If such purchase option should be exercised by Company,
then Vendor shall deliver to Company or its designee all of the Final Inventory
purchased by Company within [———-]29 after Company's said notice of exercise of
its option.  Company shall pay Vendor for such Final Inventory within [———-]30
after delivery of such Final Inventory.



 
(ii)
Upon expiration of this Agreement and to the extent Company has not exercised
its option to purchase all or part of the Final Inventory, then Vendor shall
have a [———-]31 wind-down period (the “Wind-Down Period”) to sell the remaining
Final Inventory of Company Products internationally to “Authorized Channels of
Distribution” as such term is defined in the License Agreement and, at Company’s
sole discretion, to other Approved close-out retailers, including (i) a
commercially reasonable “run-out” of finished goods inventory in order to
maximize the use of components, and (ii) work-in-progress at hand at the
expiration of this Agreement that is completed by Vendor within a commercially
reasonable time thereafter (collectively “the Wind-Down Inventory Amount”).  All
remaining inventory from the Wind-Down Inventory Amount and components not sold
by Vendor as set forth above shall be lawfully destroyed at Vendor’s sole
expense within [———-]32 after the end of the Wind-Down Period, unless Company,
in its sole discretion, Approves in advance Vendor’s further clearance of such
remaining Wind-Down Inventory Amount and components, including Approval of the
specific Company Products, quantities, channels of distribution, and markets or
territories.  Vendor shall certify to Company, in writing signed by its
Chairman, President, Chief Executive Officer or Chief Financial Officer, that
all remaining Wind-Down Inventory has been destroyed.




--------------------------------------------------------------------------------

27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.27.
 
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.28.
 
29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.29.
 
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.30.
 
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.31.
 
32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.32.

 
12

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
 
(iii)
Except as otherwise specifically provided to the contrary in this Agreement, on
the expiration or termination of this Agreement, all of the rights of Vendor
under this Agreement shall terminate forthwith and shall revert automatically to
Company.



 
(c)
Vendor’s Event of Default.  In the event this Agreement is terminated for
Vendor’s Event of Default as set forth in Section 10.3, Vendor shall have no
continuing license to develop, manufacture, produce, distribute, sell or
otherwise use any of the Creative or Company Products created pursuant to this
Agreement, and Company shall have no liability to Vendor for any remaining
inventory.  Vendor shall lawfully destroy any remaining inventory of Approved
Company Product, absent express, written agreement with Company to the contrary,
and shall certify to Company, in writing signed by its Chairman, President,
Chief Executive Officer or Chief Financial Officer, that the inventory has been
destroyed.

 
11.
GENERAL PROVISIONS

 
11.1
Non-Competition.  During the term of this Agreement, Vendor may not enter into
any agreement for the development, production, manufacture, distribution or sale
of Personal Care Products or Home Fragrance Products with [———-]33.

 
11.2
No Assignment.  Neither party shall assign, transfer or delegate its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld.  Any purported
assignment, transfer, delegation or other disposition, except as permitted
herein, shall be null and void.  Notwithstanding the foregoing, Company may
assign the Agreement (without obtaining Vendor’s prior written consent) to any
of its respective current or future worldwide divisions, subsidiaries and/or
affiliated companies.

 
11.3
Notices.  Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given:  (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt by the sending facsimile
machine; (c) three (3) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) upon delivery
by an overnight private industry express courier, with written confirmation of
receipt.  All notices shall be sent to the following addresses (or to such other
address or person as may be designated by a party by giving written notice to
the other party pursuant to this Section):

 

--------------------------------------------------------------------------------

33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.33.

 
13

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
Company:
 
Vendor:
General Manager, Banana Republic
 
Attn: Mr. Jean Madar, CEO
Personal Care
 
Attn: Mr. Russell Greenberg, CFO
General Manager, Gap Personal Care
 
Inter Parfums, Inc.
General Manager, Outlet Personal Care
 
551 Fifth Avenue
Gap Inc.
 
New York, NY 10176
Two Folsom Street
 
Facsimile:  (212) 983-0654
San Francisco, CA  94105
   
BR Facsimile:  (415) 427-5433
   
Gap Facsimile:  (415) 427-7046
         
With a copy to:
         
General Counsel
   
Gap Inc.
   
Two Folsom Street
   
San Francisco, CA  94105
   
Facsimile:  (415) 427-6982
  
 

 
11.4
Entire Agreement.  This Agreement, together with the VCA, constitutes the entire
agreement between Company and Vendor concerning the subject matter herein, and
supersedes any and all previous oral and/or written agreements or understandings
between Company and Vendor related thereto.  This Agreement may be modified only
by a written amendment executed by Company and Vendor.  Notwithstanding anything
to the contrary contained in the VCA, no amendment, modification or change to
the VCA shall be effective against Vendor if such amendment, modification or
change shall have an adverse effect upon Vendor or shall increase the
obligations of Vendor under this Agreement or the VCA.

 
11.5
Severability; Survival.  Any term, requirement or provision of this Agreement
that is determined to be invalid or unenforceable will be ineffective to the
extent of such determination without invalidating the remaining terms,
requirements and provisions of this Agreement or affecting the validity or
enforceability of such remaining terms, requirements and provisions.  The
obligations of the parties that by their nature would continue beyond the
termination or expiration of this Agreement shall survive termination or
expiration of this Agreement for any reason.

 
11.6
Force Majeure.  If the performance of any part of this Agreement by either party
(the “Interrupted Party”) is prevented or delayed by reason of any flood, riot,
fire, explosion, war, terrorist act, governmental action or inaction in response
to, or in contemplation of, a terrorist act, or any other casualty or cause
beyond the control of the Interrupted Party, which cannot be overcome (a “Force
Majeure Event”), the Interrupted Party shall be excused from such performance to
the extent that it is necessarily prevented, hindered or delayed thereby, for so
long as such event shall continue to prevent, hinder or delay such
performance.  This Agreement shall be deemed suspended so long as and to the
extent that any such cause shall operate to prevent, hinder or delay the
performance by the Interrupted Party of its obligations; however, the other
party, at its sole option, shall have the right to terminate this Agreement
immediately if the Interrupted Party’s performance is suspended pursuant to this
Section for more than [———-]34.  Upon the occurrence of a Force Majeure Event,
the Interrupted Party shall, as soon as reasonably practicable thereafter,
notify the other party of the nature and extent of any such Force Majeure Event.

 

--------------------------------------------------------------------------------

34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.140.34.

 
14

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
signing below:
 
The Gap, Inc.
 
Inter Parfums, Inc.
     
By:
   
 
By:
/s/ Russell Greenberg
 
Name:
   
Name: Russell Greenberg
 
Title:
   
Title: Executive Vice President
 
Date:
   
Date:
     
Banana Republic, LLC
 
Inter Parfums USA, LLC
         
By: Inter Parfums, Inc., Sole Member
By:
   
     
Name:
 
By:
/s/ Russell Greenberg
 
Title:
   
Name: Russell Greenberg
 
Date:
   
Title: Executive Vice President
        Date:       
(continues on next page)
         
(continues from previous page)
         
Gap (Apparel), LLC
 
Gap (ITM) Inc.
     
By:
   
 
By:
   
 
Name:
   
Name:
 
Title:
   
Title:
 
Date:
   
Date:


 
15

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
Banana Republic (Apparel), LLC
 
Banana Republic (ITM) Inc.
     
By:
   
By:
   
 
Name:
   
Name:
 
Title:
   
Title:
 
Date:
   
Date:
     
Gap (Canada), Inc.
 
Gap (Puerto Rico), Inc.
     
By:
   
 
By:
   
 
Name:
   
Name:
 
Title:
   
Title:
 
Date:
   
Date:


 
16

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
Appendix 1
 
PERSONAL CARE AGREEMENT
PRODUCT CATEGORIES DESCRIPTIONS


Exclusive rights
 
Non-Exclusive rights
     
Fragrances (Perfume, Eau de Perfume, Eau de toilette, cologne) for men, women,
baby and unisex. As well as their corresponding ancillaries (shower gel, body
lotion, body cream, body spray, soap, shaving products, deodorant)
 
Hair Care (Conditioners, shampoo, hair sprays, hair styling products)
     
Cosmetics (blushers, eye makeup, face powders, lipsticks, colored lip balms and
lip glosses, makeup bases), nail color (nail polish)
 
Cosmetics Accessories such as cosmetics bags, Dopp kits, tweezers
     
Skincare Products (baby powders, oils and lotions, bath additives, facial
treatments, hand and body creams, lotions and treatments, skin care products for
women, men and children, sun care products, talcum and dusting powders, personal
cleansing products)
 
Home Fragrances accessories
     
Home Fragrances (room spray, scented candles, unscented candles, incense sticks,
fragrance oils, potpourri beads, scented sachets, scented beads, oil stick)
  
 



No rights
 
Hair Care (Ethnic hair products, hair coloring products, hair perming products,
brushes, combs, hair dryers, specialty hair products…)
 
Oral Care Products (denture products, jellies and treatment, mouth wash,
toothbrushes, tooth paste)
 
Other Toiletries (depilatories, waxes and bleaches)
 
Nail Care (artificial nails, nail and cuticle treatments, nail polish remover,
dryer and thinner)
 
Other (fragranced fabric, leather or apparel related-item)


 

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
Appendix 2
 
EDI ADDENDUM
 
NOTICE TO VENDOR:  COMPLIANCE WITH ALL TERMS, REQUIREMENTS AND PROVISIONS OF
THIS EDI ADDENDUM IS A CONDITION OF DOING BUSINESS WITH COMPANY.  VENDOR’S
FAILURE TO EXECUTE THIS ADDENDUM SHALL NOT CONSTITUTE A WAIVER OF ANY TERM,
REQUIREMENT OR PROVISION HEREIN BY COMPANY OR A WAIVER OF COMPANY’S RIGHT TO
ENFORCE THIS ADDENDUM OR INSIST ON VENDOR’S STRICT ADHERENCE TO ITS TERMS,
REQUIREMENTS AND PROVISIONS.  UNLESS OTHERWISE EXPRESSLY AGREED IN WRITING BY
COMPANY, VENDOR’S PERFORMANCE OR UNDERTAKING OF ANY OBLIGATION TO COMPANY SHALL
BE DEEMED AN ACCEPTANCE OF THIS AGREEMENT BY VENDOR.
 
This EDI Addendum is a legally binding agreement between The Gap, Inc., Banana
Republic LLC, Gap (Apparel) LLC, Gap (ITM), Inc., Banana Republic (Apparel) LLC,
Banana Republic (ITM), Inc. and Gap (Canada) Inc., together with their
subsidiaries who operate stores (collectively, the “Company”) on the one hand
and Inter Parfums, Inc. and its subsidiary Inter Parfums, S.A. and their its
subsidiary and affiliated companies and representatives (“Vendor”).
 
1.
Incorporation.

 
This document is an addendum to the Agreement in place between Company and
Vendor dated __________, 2005 (the “Agreement”), and is also subject to the EDI
implementation and operational requirements contained in the Personal Care
Vendor Handbook. Your signature below will constitute acceptance of the terms
and conditions set forth of each of the aforementioned documents.
 
Company shall have the right to revise or modify the terms, conditions and/or
requirements contained in any of the above from time to time on written or
electronic notice to Vendor.
 
2.
Documents.

 
Each party shall electronically transmit to or receive from the other the
transaction sets specified in the Agreement (“Documents”) as well as such
additional Documents as Company may from time to time specify upon written or
electronic notice to Vendor by amendment to the Agreement.
 
3.
Standards.

 
Unless otherwise specified by Company in writing, all Documents shall be
transmitted in accordance with the American National Standards Institute
(“ANSI”) X.12 Standards; however, to the extent modified or clarified by the
Voluntary Inter Industry Communication Standards Committee (“VICS”), the latter
shall apply and prevail.
 
4.
Network.

 
Unless otherwise expressly agreed by Company in writing, the electronic
transmission of Documents by Vendor hereunder must be through an acceptable
third-party value-added network (VAN), which shall be compatible with the
network used by Company.  Vendor shall be solely responsible for its own VAN
costs, including its costs to send any transmission to or receive any from
Company or its representatives.  Vendor shall further be solely responsible and
liable for the acts or omissions of its VAN while transmitting, receiving,
storing or handling Documents or performing any other related activities.

 
1

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
Vendor agrees to access its electronic mailbox at least twice every business day
and that it shall process Documents and provide communication on a timely
basis.  Vendor further agrees that it shall have at all times the capacity to
receive, review and store all comments, and notes sections of any transmission
(including the Special Instructions on Company’s Purchase Orders and as
specified in the most current EDI Implementation and Operational Requirements).
 
Unless otherwise expressly provided in writing by Company’s Sourcing and
Logistics Department, Vendor shall be required to send a Ready to Ship35 agree
that a Ready to Ship shall be transmitted via EDI for each shipment made under
any Purchase Order seventy-two (72) hours prior to ship date (to Company).
 
Unless otherwise expressly provided in writing by Company’s Sourcing and
Logistics Department, Vendor agrees that it shall transmit via EDI an Advance
Ship Notice for each shipment made under any Purchase Order within:
 
4.1           Two (2) hours of departure of any goods from Vendor’s United
States facility or
 
4.2           Twenty-four (24) hours of departure of any goods from non-United
States Vendor facilities.
 
Vendor shall obtain and use electronic mail on a VAN to facilitate
communications between the parties.
 
5.
Proper Receipt.

 
Data involving, connected with, or related to any Document transmitted through
the use of electronic transmission shall be deemed received (and effective) upon
the earlier of the following:  (a) when the receiving party actually retrieves
such data from its electronic mailbox, or (b) twenty-four (24) hours (excluding
the receiving party’s Saturdays and Sundays, and holidays provided sufficient
advance written notice is given to Company’s Sourcing and Logistics Department)
after transmission by the originating party.  Immediately upon receipt of any
such transmission (but at least within twenty-four (24) hours of receipt) the
receiving party shall transmit to the other party a functional
acknowledgment.  If any transmitted Document is received in unintelligible or
garbled form, or if it contains any translation, structure or other errors, the
receiving party shall immediately notify the originating party (but at least
within forty-eight (48) hours of receipt); in the absence of such timely notice,
the originating party’s records for the contents of such Document shall control.
 
6.
Costs.

 
Vendor shall be solely responsible for its own costs of obtaining and
maintaining all equipment, software, and services necessary for the reliable,
complete and timely electronic transmission, receipt and storage of all
Documents, as well as access to the VAN.
 
7.
Confidential and Proprietary Information.

 
In addition to the terms of the Vendor Compliance Agreement, Vendor understands
and acknowledges that all information and communications transmitted
electronically to or from Vendor regarding in any way Company and/or its
business relationship with Vendor is confidential and proprietary information of
Company.  Vendor shall take all steps necessary to ensure that only authorized
personnel have access to any such electronic records and shall preserve the
confidentiality of the information to the same extent that Vendor uses to
safeguard its own confidential information.  Vendor shall further provide for
backup and recovery of records to protect against information loss. Vendor shall
implement security measures to protect against the use of its facilities,
information, computers, and any third party network access devices and passwords
to transmit unauthorized, fraudulent or incorrect messages and will regularly
test and re-evaluate the effectiveness of such measures.



--------------------------------------------------------------------------------

35  Ready to Ship transactions are not required from all Vendors. Company’s
Sourcing department will identify in writing Vendors that are required to send
the Ready to Ship.

 
2

--------------------------------------------------------------------------------

 

EXHIBIT 10.140: CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.140 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


Execution Copy
8.
Signed Writing.

 
Each party acknowledges and agrees that (a) all electronic transmissions under
this Agreement shall be deemed to be signed writings, and (b) Company’s
transmission of any Commitment or Purchase Order to Vendor under this Agreement
shall be deemed to have been signed and Approved by an authorized Company
representative.
 
9.
Liability for Errors and Losses

 
Vendor shall be liable to Company for all direct damages to Company resulting
from any erroneous or fraudulent messages received by Company, and for any
action Company takes in reliance on such erroneous or fraudulent messages,
whether or not Vendor evidenced negligence with respect to the transmission.
Vendor shall be liable for the errors or omissions of its VAN, except that such
liability is also limited by the provisions of this section as if the damages
were caused by Vendor itself.
 
Vendor
 
The Gap, Inc.
     
   
 
   
Signature of Authorized Representative
 
Signature of Authorized Representative
     
   
 
   
Print Name
 
Print Name
     
   
 
   
Title
 
Title
     
   
 
   
Date
 
Date
       
  
[signature lines to be added]


 
3

--------------------------------------------------------------------------------

 